    Case 3:19-cv-01628-LAB-AHG Document 428 Filed 08/17/20 PageID.7057 Page 1 of 1




           MINUTE ORDER OF THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF CALIFORNIA


Case Name: SEC v. Champion-Cain                        Case Number: 19cv1628-LAB (AHG)

Hon. Larry Alan Burns                Ct. Deputy: T. Weisbeck                  Reporter: C. Ott


      A hearing on Receiver Krista Freitag’s motion for leave to bring a related action against
Chicago Title is currently on calendar for August 19, 2020. A hearing on Chicago Title’s
motion for an order finding that the settlement is in good faith is scheduled for August 24 at
11:15 a.m. Both hearings are CONTINUED to Wednesday, August 26, 2020 at 2:00 p.m.


                                                 ______________________________________
Date: August 17, 2020                             Hon. Larry A. Burns
                                                  Chief United States District Judge
